UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MILTON VALERIO,
                               Plaintiff,
                                                                  18-CV-11130 (JPO)
                     -v-
                                                                OPINION AND ORDER
 THE CITY OF NEW YORK et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Milton Valerio, an employee of the New York City Department of Correction

(“DOC”), brings this action pro se against a DOC doctor, Herbert Kwasnik, and the City of New

York, alleging that they discriminated against him on the basis of national origin, race, and color,

in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.,

42 U.S.C. § 1981, the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law

§§ 290–297, and the New York City Human Rights Law (“NYCHRL”), N.Y. City Admin. Code

§§ 8-101–103. (See Dkt. No. 22 (“Compl.”).) Now before the Court is Defendants’ motion to

dismiss the operative complaint. For the reasons that follow, the motion is granted in part and

denied in part.

I.     Background

       The following facts are taken from Valerio’s Amended Complaint and opposition brief

and are accepted as true for purposes of this motion. See Nielsen v. Rabin, 746 F.3d 58, 63 (2d

Cir. 2014) (considering and construing liberally allegations contained in a pro se plaintiff’s

complaint and opposition papers); Grimmett v. Corizon Med. Assocs. of N.Y., No. 15 Civ. 7351,

2017 WL 2274485, at *1 n.1 (S.D.N.Y. May 24, 2017) (citing Gill v. Mooney, 824 F.2d 192, 195

(2d Cir. 1987)).



                                                 1
       Valerio has been employed by the DOC as a corrections officer since June 2008.

(Compl. ¶ 2.) In November 2017, at the recommendation of Dr. Arnold Wilson, Valerio

underwent surgery to treat a shoulder injury he sustained while on the job. (See Compl. ¶¶ 5–6.)

Dr. Wilson advised that Valerio take a leave of absence for at least three months following the

surgery and provided a physician’s note describing Valerio’s limitations as a “total disability.”

(Compl. ¶¶ 7–8.)

       A corrections officer seeking extended sick leave must obtain approval from the Health

Management Division (“HMD”). (Compl. ¶ 11.) Sometime between late 2017 and early 2018,

DOC assigned Defendant Kwasnik, a physician with the HMD, to Valerio’s case so that Dr.

Kwasnik could assess Valerio’s qualification for the “sick list,” the designation that would

permit extended sick leave. (See Compl. ¶¶ 12–13.)

       Valerio alleges that at his first visit with Dr. Kwasnik, Dr. Kwasnik mocked Valerio’s

accent, ordering him to “speak properly,” and made derogatory comments about Plaintiff’s race

and national origin, specifically telling him, “I don’t care about you and I don’t care about

Dominican people.” (Compl. ¶15.) Dr. Kwasnik refused to administer a physical examination,

telling Valerio that his medical documents from Dr. Wilson were “bullshit” and that Valerio

would go back to work “whenever [Kwasnik] fel[t] like it.” (Compl. ¶ 16.) He ordered Valerio

to “get the fuck out of [the] office.” (Id.) Despite his failure to issue a physical examination and

Dr. Wilson’s contrary assessment, Dr. Kwasnik designated Valerio as able to work with a

“medically monitored restriction” (“MMR”), precluding the extended sick leave Valerio sought.

(Compl. ¶ 17.)




                                                 2
       Valerio reported this incident to a supervisor, who advised Valerio to put his concerns in

writing. (Compl. ¶ 23.) Valerio did so, completing a form requesting to be transferred to a new

doctor, but the request was denied by the DOC’s chief surgeon. (Compl. ¶¶ 24–25.)

       On February 15, 2018, Valerio attended a second evaluation with Dr. Kwasnik. Dr.

Kwanik’s tone, Valerio alleges, was “aggressive and demeaning.” (Compl. ¶ 27.) Valerio exited

the exam room and requested that a nurse sit in on the remainder of the appointment. (Compl.

¶¶ 29–30.) A nurse accompanied Valerio back into the room and the exam resumed. (Compl.

¶¶ 30–31.) When Dr. Kwasnik began touching Valerio’s hands and chest, Valerio became

uncomfortable and removed Dr. Kwasnik’s hands. (Compl. ¶ 32.) Dr. Kwasnik responded by

shoving Valerio, ordering him to leave the room, and shouting, “[Y]ou’ll do what I tell you to

do, and if you don’t like it then go back to your country.” (Compl. ¶ 33.) Dr. Kwasnik forced

Valerio out of the exam room before concluding the evaluation. (Id.) Dr. Kwasnik thereafter

threatened to categorize Valerio as fit to work full duty, but after Valerio stated that he would

report Dr. Kwasnik to the New York State Department of Health, Dr. Kwasnik again categorized

Valerio as MMR. (Compl. ¶ 34.)

       Between Valerio’s surgery in mid-November 2017 and April 2018, he was functionally

unable to work. (Compl. ¶ 41.) Because he did not obtain a “sick list” designation — and

therefore could not obtain official sick leave — Valerio took a succession of unauthorized sick

days. (Compl. ¶¶ 20, 41.) He was eventually disciplined for the unapproved absences, and he

ultimately received a year of probation and was forced to forfeit 60 sick days. (Dkt. No. 31 at 4.)

During that period, Valerio attended periodic check-ups with Dr. Kwasnik, who continued to

designate Valerio as MMR. (See Compl. ¶ 42.) No discriminatory remarks were made at these

appointments, and each was observed by a nurse at Valerio’s request. (Id.)




                                                 3
       Valerio eventually filed a memo with Damon Harris, Commanding Officer of the HMD,

voicing concerns about his treatment by Dr. Kwasnik. (Compl. ¶ 35.) In March 2018, Valerio

filed a complaint with the N.Y.C. Equal Employment Opportunity Office (“EEO”), alleging

discrimination on the basis of race, national origin, and disability.1 (Compl. ¶ 37.) Plaintiff also

filed a complaint with the N.Y.S. Department of Health.2 (Compl. ¶ 40.)

       In or around April 2018, Dr. Wilson determined that Valerio had recovered enough for

him to return to “light duty,” meaning work that excluded inmate contact, lifting, bending,

climbing, squatting, or standing for long periods of time. (Compl. ¶ 43.) Around the same time,

Valerio communicated to Dr. Kwasnik his desire and ability to return to administrative or other

sedentary work. (Compl. ¶ 44.) Defendant Kwasnik then reversed course, placing Valerio on

the sick list and precluding Valerio’s desired return to work. (Compl. ¶ 46.) During follow-up

appointments in the spring and summer of 2018, Dr. Kwasnik denied Valerio’s repeated requests

to be removed from the sick list so he could resume work. (Compl. ¶ 51.) This forced absence,

Valerio alleges, deprived him of opportunities to earn paid overtime, which had previously

constituted a significant portion of his income, and to participate in professional development

programs. (See Compl. ¶ 52; Dkt. No. 31 at 5.) Valerio returned to “light duty” work in

February 2019 and was subsequently transferred to a different facility. (Compl. ¶¶ 53–54.)

       In 2018, Valerio filed a charge with the U.S. Equal Employment Opportunity

Commission, and he received Notice of Right to Sue dated September 18, 2018. (Compl. at 6.)

On November 28, 2018, he filed this pro se action. (See Dkt. No. 1.) On June 3, 2019, Valerio



       1
         On October 1, 2018, the EEO administratively closed Valerio’s case, based on the filing
of his complaint with the federal Equal Employment Opportunity Commission. (Compl. ¶ 39.)
       2
         On March 4, 2019, the Department found that there was not enough evidence to bring a
charge of professional misconduct against Dr. Kwasnik. (Compl. ¶ 40.)


                                                 4
amended his complaint. (See Dkt. No. 22.) Defendants filed the present motion to dismiss on

July 10, 2019 (see Dkt. No. 24), and the motion is now fully briefed and ripe for the Court’s

consideration. (See Dkt. Nos. 26, 31, 32.)

II.    Legal Standard

       To survive a motion to dismiss for failure to state a claim upon which relief may be

granted, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In considering such a motion, a

court must accept the factual allegations in the plaintiff’s complaint as true and draw all

inferences in the plaintiff’s favor. See Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir.

2006). Additionally, a complaint “filed pro se is ‘to be liberally construed,’ and ‘a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Consistent with the duty to liberally

construe pro se pleadings, a court considering a motion to dismiss a pro se complaint may also

consider and credit allegations advanced in opposition papers and other filings. See Henning v.

N.Y.C. Dep’t of Corr., No. 14 Civ. 9798, 2016 WL 297725 (S.D.N.Y. Jan. 22, 2016).

III.   Discussion

       A.      Title VII

       Valerio’s complaint invokes three theories of discrimination under Title VII: disparate

treatment, retaliation, and hostile work environment. After addressing the preliminary matter of

individual liability under Title VII, the Court addresses each in turn.

               1.      Claims Against Dr. Kwasnik

       At the outset, as the Defendants rightfully emphasize and Valerio seems to concede, Title

VII does not provide for individual liability. See Scalercio-Isenberg v. Morgan Stanley Servs.


                                                   5
Grp. Inc., No. 19 Civ. 6034, 2019 WL 6916099, at *7 (S.D.N.Y. Dec. 19, 2019). The Title VII

claims against Dr. Kwasnik are therefore dismissed.

                2.     Disparate Treatment

        Valerio first invokes Title VII’s basic prohibition on disparate treatment. Disparate

treatment claims under Title VII are “subject to the burden-shifting evidentiary framework set

forth in McDonnell Douglas.” Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir. 2015)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).3 Courts evaluating such

claims on a motion to dismiss consider “whether the allegations in the complaint give plausible

support to the reduced prima facie requirements that arise under McDonnell Douglas in the

initial phase of a litigation.” See Littlejohn, 795 F.3d at 312. To meet these reduced

requirements, a complaint must plausibly allege facts showing that the plaintiff (1) is a member

of a protected class, (2) was qualified, (3) suffered an adverse employment action, and (4) has at

least minimal support for the proposition that the employer was motivated by discriminatory

intent. Id. at 311.

        Defendants contend that Valerio has failed to satisfy the third prong of the McDonnell

Douglas prima facie case, that is, he has not alleged an adverse employment action. (See Dkt.

No. 26 at 5.) A “plaintiff sustains an adverse employment action if he or she endures a

‘materially adverse change’ in the terms and conditions of employment.” Galabya v. N.Y.C. Bd.

of Educ., 202 F.3d 636, 640 (2d Cir. 2000) (citation omitted). A “materially adverse” change is

one that is “more disruptive than a mere inconvenience or an alteration in job responsibilities.”

Id. (quotation marks and citation omitted). Valerio argues that his extended mis-


        3
         Disparate treatment claims under the NYSHRL and § 1981 are subject to the same
analysis. See Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 107 n.10 (2d Cir.
2011); Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010).


                                                 6
categorization — first as MMR, when he was qualified for the sick list, and later, on the sick list,

when he claims he was able to perform light duty — constitutes an adverse employment action.

The Court agrees.

       The first period of mis-categorization, Valerio alleges, resulted in extended unauthorized

absences, and, consequently, a disciplinary action that became a part of his permanent

employment record and the loss of 60 of his sick days, while the second resulted in an extended

involuntary absence that deprived Valerio of the opportunity to earn overtime and to participate

in other professional opportunities. As to the first period, when Valerio was unable to work but

denied placement on the sick list, Defendants respond with the conclusory assertion that the

deprivation “is not an actionable adverse action.” (Dkt. No. 26 at 6.) In support of that

otherwise unelaborated proclamation, Defendants cite Figueroa v. N.Y. City Health & Hosps.

Corp., 500 F. Supp. 2d 224 (S.D.N.Y. 2007), which their brief describes as “holding that [a]

denial of sick leave was not [an] adverse employment action because plaintiff was not prohibited

by her employer from returning to work.” (Dkt. No. 26 at 6.) Figueroa held no such thing.4 See


       4
         In Figueroa, the plaintiff had been initially denied sick leave but later was awarded
backpay by her employer after filing an internal grievance. See id. The question before the
Figueroa court was whether the initial denial could constitute an adverse action even though the
employee was later made financially whole. See id. The portion of that opinion referenced by
Defendants concerned the Figueroa court’s comparison of the facts to Burlington Northern v.
Santa Fe. Ry. Co., 548 U.S. 53 (2006). But, as the portion of the opinion quoted above indicates,
the Figueroa court ultimately assumed that the denial was an adverse action. See Figueroa¸ 500
F. Supp. 2d at 234. This assumption was stated plainly and unambiguously and is in direct and
material conflict with Defendants’ parenthetical description of the case’s holding.
        Nor was this lapse a stray occurrence in an otherwise sound set of submissions. For
example, in their opening brief, Defendants cite Bucalo v. Shelter Island Union Free School
Dist., 691 F.3d 119 (2d Cir. 2012), for the proposition that the elements of a prima facie case of
discrimination under the NYCHRL are coextensive with those under Title VII, § 1981, and the
NYSHRL. (See Dkt. No. 26 at 5.) Bucalo neither involved nor addressed the NYCHRL. See
Bucalo, 691 F.3d at 123 n.1 (addressing the NYSHRL but not the NYCHRL); id. at 123–24
(stating that the same elements apply to Title VII and the Age Discrimination in Employment
Act). And, more importantly, this mistake is not a mere typo or miscite: it is a misstatement of


                                                 7
Figueroa, 500 F. Supp 2d at 234. (“[F]or the purposes of this motion, we shall assume that the

initial denial of sick leave is sufficient to meet the third prong of a prima facie case.”). And it is

well established that “a written discipline may constitute a materially adverse action when it is

placed in a permanent file that is consulted when making future employment decisions regarding

promotions or pay.” Smith v. City of New York, No. 16 Civ. 9244, 2018 WL 3392872, at *4

(S.D.N.Y. July 12, 2018). The allegations regarding the disciplinary action and the forfeiture of

60 sick days sufficiently plead an adverse employment action under Title VII.

       Defendants’ arguments fare no better as to the second period, when Valerio was

involuntarily placed on leave. As to that period, they characterize Dr. Kwasnik’s decision to

place Valerio on the sick list as permitting Valerio to “take the extended sick leave he requested

multiple times” and suggest that it constituted the “grant[] of a long sought-after benefit.” (Dkt.

No. 32 at 6.) But as anyone who has been sick or worked is aware, timing matters. Sick leave

when one is healthy is not equivalent to sick leave when one is ill, just as, say, parental leave



well-settled law. “[I]t is beyond dispute that the City Human Rights Law . . . now explicitly
requires an independent liberal construction analysis in all circumstances, an analysis that must
be targeted to understanding and fulfilling . . . the City HRL’s uniquely broad and remedial
purposes, which go beyond those of counterpart State or federal civil rights laws.” Bennett v.
Health Mgmt. Sys., Inc., 936 N.Y.S.2d 112, 116 (1st Dep’t 2011) (internal quotation marks and
citation omitted); see also Loeffler v. Staten Island University Hosp., 582 F.3d 268, 278 (2d Cir.
2009) (detailing at length the amendments to the NYCHRL that specifically “abolish[ed]
‘parallelism’ between the [NYCHRL] and federal and state anti-discrimination law”) (quotation
omitted)). There are literally hundreds of opinions reiterating this principle. The Court would
expect better knowledge of the law of the City of New York on behalf of Defendant here, the
City of New York.
        These are not the only legal errors in Defendants’ briefing. Mischaracterization of case
law would be unbecoming of any party before the Court. It is doubly unbecoming of counsel
opposing a pro se party, who may not have the legal sophistication or resources necessary to
effectively identify or oppose the misstatements. And it is triply unbecoming of counsel for New
York City, who work on behalf of the people of the city. Suffice to say, the Court is disturbed by
the liberties taken in Defendants’ submissions, which cross the line between vigorous advocacy
and affirmative misrepresentation of the law.


                                                   8
before pregnancy is not equivalent to parental leave after a baby is born. And Valerio has

alleged that the involuntary leave deprived him of overtime and other professional opportunities.

See Mazyck v. Metro. Transp. Auth., 893 F. Supp. 2d 574, 589 (S.D.N.Y. 2012) (“[A] denial of

overtime can constitute an adverse employment action.”). Valerio has met the third prong.

       In the reply brief, Defendants raise three additional arguments in support of their motion

to dismiss the disparate treatment claim. They argue first that Plaintiff’s claim fails because “a

complaint about a medical determination is insufficient to support a claim of discrimination”

(Dkt. No. 32 at 2), but the cases they cite do not support that sweeping proposition, and, in any

event, the argument was not raised in the opening brief. Because courts generally “should not

consider arguments raised for the first time in a reply brief,” the Court declines to consider this

argument in support of the motion to dismiss. P&G Auditors & Consultants, LLC v. Mega Int’l

Commercial Bank Co., No. 18 Civ. 9232, 2019 WL 4805862, at *3 (S.D.N.Y. Sept. 30, 2019).

They next assert that Valerio’s allegations suggesting racial animus fail to meet the bar required

at the pleading stage (Dkt. No. 32 at 2), that is, to “give plausible support to a minimal inference

of discriminatory motivation.” Littlejohn, 795 F.3d at 311. Again, however, Defendants had

ample opportunity to raise this issue in the opening brief and failed to do so. It is therefore

forfeited for the purposes of the motion to dismiss. Finally, Defendants argue that Valerio was

disciplined not because of the forced leave which in turn was tainted with racial animus but

rather because he failed to follow DOC procedures. (Dkt. No. 32 at 2.) Because Valerio’s

opposition papers, rather than his complaint, raised most of the allegations relating to the

discipline, this argument is properly before the Court, despite its belated assertion. Nonetheless,

the Court is unpersuaded. Whether Defendants “had legitimate non-discriminatory and non-

retaliatory reasons for [their] actions” — such as Valerio’s failure to adhere to department




                                                  9
procedures — “is an issue to be decided on summary judgment, not at the motion to dismiss

stage.” Robinson v. Gucci Am., No. 11 Civ. 3742, 2012 WL 259409, at *6 (S.D.N.Y. Jan. 27,

2012). Valerio has stated a claim for disparate treatment under Title VII.

                3.      Retaliation

         Valerio alleges that Defendants retaliated against him in violation of Title VII.

Specifically, he states that after Valerio threatened to report Dr. Kwasnik, informed his own

supervisor, and filed additional complaints with Dr. Kwasnik’s commanding officer, the EEO,

the N.Y.S. Department of Health, and the U.S. EEOC, Dr. Kwasnik retaliated by placing him on

involuntary leave. “To establish a prima facie case of retaliation, an employee must show that

(1) she was engaged in protected activity; (2) the employer was aware of that activity; (3) the

employee suffered a materially adverse action; and (4) there was a causal connection between the

protected activity and that adverse action.” Lore v. City of Syracuse, 670 F.3d 127, 157 (2d Cir.

2012).

         Defendants first recapitulate their argument that Valerio has not alleged a materially

adverse action. (See Dkt. 26 at 10–12.) But for the reasons already stated, Dr. Kwasnik’s

placement of Valerio on the sick list after Valerio asked to return to work constituted an adverse

employment action. Defendants’ only remaining contention, then, is that Valerio’s allegations

do not establish a causal connection between his protected conduct and the adverse action. (See

Dkt. No. 26 at 12.) Specifically, they argue that neither the complaint nor the opposition papers

support a plausible inference that Dr. Kwasnik or the medical staff at the DOC knew of Valerio’s

complaint to the EEO, and that absent knowledge of the complaint, there can be no causal

connection. (See Dkt. No. 26 at 12; Dkt. No. 32 at 6.)

         As a preliminary matter, Defendants’ argument fails because Valerio has alleged several

actions that he characterizes as protected activities, including his threat directly to Dr. Kwasnik


                                                  10
and his subsequent complaint to Dr. Kwasnik’s superior in HMD. (See Compl. ¶¶ 34, 35; Dkt.

No. 31 at 12.) Defendants have not opposed or addressed Valerio’s characterization of these

actions as protected, and each allegation implies direct knowledge on behalf of HMD medical

staff and Dr. Kwasnik personally of Valerio’s protected activity.

       In any event, even if the EEO complaint were the only alleged protected activity,

Defendants’ challenge would still fail. A Title VII plaintiff need not allege facts directly

showing a decisionmaker’s knowledge of protected activity to support a causal connection to an

adverse action. Instead, causation may be shown “indirectly, by showing that the protected

activity was followed closely by discriminatory treatment, or through other circumstantial

evidence.” Gordon v. N.Y.C. Bd. of Educ.. 232 F.3d 111, 117 (2d Cir. 2000). Valerio’s EEO

complaint — which was filed on March 27, 2018, and remained pending through October 1,

2018 (see Compl. ¶¶ 37, 39) — and the reversal of Dr. Kwasnik’s sick list determination —

which occurred in April 2018 (see Compl. ¶ 44, 46) — are sufficiently proximate that a

reasonable jury could infer causation. Cf. Murray v. Visiting Nurse Servs. of N.Y., 528 F. Supp.

2d 257, 275 (S.D.N.Y. 2007) (collecting cases suggesting that two to three months is often

regarded as the maximum for temporal proximity supporting an inference of causation). Valerio

was therefore not required to allege facts directly indicating that Dr. Kwasnik or the HMD

specifically knew of the EEO complaint.

               4.      Hostile Work Environment

       The Defendants finally argue at length that the incidents with Dr. Kwasnik failed to

amount to a hostile work environment. (See Dkt. No. 26 at 6–9.) Valerio does not respond to

Defendants’ arguments on this score in his opposition papers. The Court therefore deems this

claim abandoned, and it is thus dismissed. See Lipton v. Cty. of Orange, 315 F. Supp. 2d 434,




                                                 11
446 (S.D.N.Y. 2004) (“This Court may, and generally will, deem a claim abandoned when a

plaintiff fails to respond to a defendant’s arguments that the claim should be dismissed.”)

       B.       Section 1981

       Valerio’s complaint also invokes 42 U.S.C. § 1981, which prohibits discrimination and

retaliation on the basis of race. See CBOCS W., Inc. v. Humphries, 553 U.S. 442, 445 (2008).

As Defendants note (see Dkt. No. 26 at 12) and Valerio does not contest, however, “the express

‘action at law’ provided by [28 U.S.C.] § 1983 for the ‘deprivation of any rights, privileges, or

immunities secured by the Constitution and laws,’ provides the exclusive federal damages

remedy for the violation of the rights guaranteed by § 1981 when the claim is pressed against a

state actor.” Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989); see also Duplan v. City

of New York, 888 F.3d 612, 619–20 (2d Cir. 2018) (affirming the continued vitality of Jett).

Accordingly, to prevail on his § 1981 claim against the City, Valerio must allege that the

“challenged acts were performed pursuant to a municipal policy or custom.” Duplan, 888 F.3d

at 620; see also Monell v. Dep’t of Soc. Servs. of N.Y., 426 U.S. 658, 694 (1978). Valerio has

alleged no such thing, and his § 1981 claims against the City of New York are therefore

dismissed.

       Defendants do not otherwise distinguish between Section 1981 and Title VII, and the

elements of disparate treatment and retaliation claims under Section 1981 are, as relevant here,

otherwise identical to those of race-based discrimination under Title VII. See Vivenzio, 611 F.3d

at 106; Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010). Thus, for the same reasons Valerio’s

Title VII disparate treatment and retaliation claims against the City survive the motion to

dismiss, so too do his corresponding Section 1981 claims against Dr. Kwasnik.




                                                12
       C.      State and City Law Claims

       Finally, Valerio asserts claims under the NYSHRL and the NYCHRL. “Claims brought

under the NYSHRL are analyzed identically” to those brought under Title VII, and therefore “the

outcome of an employment discrimination claim made pursuant to the NYSHRL is the same as it

is under . . . Title VII.” Hyek v. Field Support Servs., Inc., 461 Fed. App’x. 59, 60 (2d Cir. 2012)

(alteration in original) (citation and internal quotation marks omitted). The sole difference

relevant here is that a coworker or supervisor who “actually participates” in the conduct giving

rise to the discrimination claim may be held individually liable under the NYSHRL. Feingold v.

New York, 366 F.3d 138, 157–58 (2d Cir. 2004) (citation omitted). It follows that for the reasons

stated above, Valerio has stated claims for retaliation and disparate treatment under the

NYSHRL, but unlike the Title VII claims against Dr. Kwasnik, the individual NYSHRL claims

against Dr. Kwasnik may proceed.

       Unlike state law claims, NYCHRL claims must be assessed “separately and

independently from any federal and state law claims,” in order to give effect to the law’s “broad

and remedial purpose[].” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109

(2d Cir. 2013). But the parallel state and federal provisions at issue here are narrower than the

corresponding NYCHRL provisions — indeed, they are a “floor below which the City’s Human

Rights law cannot fall.” See Williams v. N.Y.C. Hous. Auth., 61 A.D.3d 62, 66 (citation omitted);

see also supra note 4. Thus, because Valerio has satisfied the more demanding standards that

govern his federal and NYSHRL claims, he has also satisfied the forgiving standards that govern

his NYCHRL claims.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED as to the hostile

work environment claims, the Title VII claims against Defendant Kwasnik, and the § 1981


                                                13
claims against Defendant City of New York. The motion to dismiss is otherwise DENIED.

Defendants shall file answers to the remaining claims within 21 days of the date of this order.

       The Clerk of Court is directed to close the motion at Docket Number 24.

       SO ORDERED.

Dated: January 21, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                14
